Exhibit 10.108

 

SEPARATION Agreement AND RELEASE

This Separation Agreement and Release (the “Agreement”) is entered into
effective as of November 15, 2013 (“Effective Date”), by and between Cecil Bond
Kyte (the “Employee”) and Save The World Air, Inc., Inc., a Nevada corporation
(the “Company”), to establish the terms and conditions of the Parties’
separation, settlement and release of all claims. Employee and Company are
sometimes referred to as the “Parties.”

RECITALS

A.          WHEREAS, prior to the Effective Date Employee was employed by
Company as its Chief Executive Officer, and also served as a Director and
Chairman of the Board of the Company;

B.          WHEREAS, as of the Effective Date, Employee’s employment and
directorship relationship with the Company was mutually terminated by Company
and Employee;

C.          WHEREAS, Employee entered into that certain Employment Agreement
with the Company, dated January 30, 2009, as amended on March 1, 2011, December
1, 2011, and September 1, 2013. (The Employment Agreement and all amendments
thereto are hereinafter referred to collectively as the “Employment Agreement
and Amendments.”)

D.          WHEREAS, the Parties acknowledge that this Agreement is motivated by
the desire of the Parties to create an amicable separation between them, and in
this regard, the Parties desire to resolve and settle all matters related to
Employee’s separation from the Company as an employee and director, including,
without limitation, any and all claims and potential claims that the Employee
may have against the Company and related parties, upon the terms and conditions
hereinafter set forth.

 

AGREEMENT

NOW THEREFORE, the Parties, in consideration of the promises, covenants and
agreements contained herein and upon execution of this Agreement, agree as
follows:

1.           Employee Separation

Employee and Company hereby acknowledge and agree that Employee’s last day of
employment with Company was November 15, 2013 (the “Separation Date”). Employee
is to provide no services to or on behalf of Company in any capacity after the
Separation Date.

2.           Illness or Injury

Employee certifies that Employee has not experienced any job related illness or
injury in connection with his prior employment with Company.

3.           Employment Agreement and Amendments Thereto

As of the Effective Date, the Employment Agreement and Amendments are terminated
and all rights and obligations of the Parties thereto are extinguished and of no
further force or effect. Employee shall be allowed to retain, as of the
Effective Date, all vested Company options and warrants. Unvested options and
warrants shall be canceled and of no further force or effect as of the Effective
Date, except as provided in subsection 4(d), below.

1

 



4.           Payment

Subject to the terms and conditions hereof, Company agrees:

(a)          To pay to Employee the sum of Three Hundred Fifty Thousand Dollars
($350,000.00), less all applicable tax withholdings, which shall be at the level
previously designated by Employee (“Settlement Amount”). The Settlement Amount
shall be paid in twelve (12) equal monthly installments commencing on November
15, 2013. The Settlement Amount constitutes the sole and total amount to be paid
to Employee, and no other sums are due or shall be paid to him, except as
provided in subsections 4(b) and (c), below.

(b)          As of the Effective Date, Employee shall not be entitled to
participate in any group health insurance plan which has been or may be offered
to employees of the Company; provided, however, that commencing as of the
Effective Date and continuing for twelve (12) months thereafter, Company will
reimburse Employee for insurance premiums incurred by him in connection with
maintaining his health insurance at the same level and cost of coverage Employee
had while employed with the Company.

(c)          Company shall also pay Employee the sum of Twenty-Five Thousand
Dollars ($25,000.00), less all applicable tax withholdings, on the Effective
Date, representing Employee’s accrued vacation and sick days.

(d)          Pursuant to the terms and conditions contained in the amendment to
Employee’s Employment Agreement, dated March 1, 2011, effective as of January
30, 2011, the unvested option identified therein, related to 3,520,000 shares,
scheduled to vest on January 30, 2014, is hereby deemed vested as of the
Effective Date.

5.           Release

(a)          Except for the duties, representations, warranties and covenants
set forth in this Agreement, and in consideration thereof, the Employee, on
behalf of himself and his present and former agents, successors, assigns, heirs
and attorneys, fully and completely, irrevocably and unconditionally, releases
and forever discharges the Company and each of its present and former agents,
employees, predecessors, successors, shareholders, assigns, officers, partners,
directors, heirs, affiliates, subsidiaries, insurers and attorneys (collectively
referred to as the “Released Parties”) from any and all debts, liabilities,
demands, damages, obligations, costs, attorneys’ fees, expenses, liens, actions
and causes of action of every kind and nature (collectively, “Claims”), whether
now known or unknown, suspected or unsuspected, whether or not heretofore
asserted, which the Employee and his successors, assigns, heirs and attorneys in
their capacity as such now hold or own, or have held or owned with respect to
any matter whatsoever. This release is intended to be a general release of any
and all Claims.

2

 



(b)          The Employee acknowledges that, following execution of this
Agreement, he may discover matters which, had the same been known before the
execution, would have caused him not to execute the Agreement. Nevertheless, the
Employee, on behalf of himself and his present and former agents, successors,
assigns, heirs and attorneys in their capacity as such, assumes this risk and
hereby acknowledges that he has been informed by his own attorneys regarding,
and understands the provisions of Section 1542 of the California Civil Code,
which states:

A GENERAL RELEASE DOES NOT EXTEND TO ACTIONS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

(c)          The Employee, on behalf of himself and his present and former
agents, successors, assigns, heirs and attorneys, expressly waives and
relinquishes all rights and benefits arising from said Section 1542 and from any
and all other laws of similar effect.

(d)          The Employee further agrees that this release is written in a
manner that he can understand, that he was advised to consult counsel and that
he has consulted with counsel in connection with the Agreement.

(e)          The Employee agrees he has been given up to twenty-one (21) days to
consider whether to sign this Agreement and the Employee understands that he may
revoke the Agreement within seven (7) days after signing it by sending written
notice of revocation by overnight delivery. This seven (7) day period shall be
known as the “Revocation Period.”

(f)          The Employee acknowledges and agrees that signing this Agreement
serves as a release, without limitation, of any and all employment related
claims, including, but not limited to claims for wrongful discharge of
employment; termination in violation of public policy; discrimination,
harassment; retaliation; breach of contract (both express and implied), breach
of covenant of good faith and fair dealing (both express and implied),
promissory estoppel, negligent or intentional infliction of emotional distress,
fraud, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, unfair business
practices, defamation, libel, slander, negligence, personal injury, assault,
battery, invasion of privacy, false imprisonment, conversion, disability
benefits, and wage and hour violation; violation of any federal, state, or
municipal statute, including, but not limited to: Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed
Services Employment and Reemployment Rights Act; the California Family Rights
Act; the California Labor Code, except as prohibited by law; the California
Workers’ Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act.

(g)          This Agreement shall not be construed to prohibit the Employee from
filing a charge against any Released Party with the Equal Employment Opportunity
Commission or a comparable state or local agency, or participating in any
investigation or proceeding conducted by any of those agencies. However, the
Employee explicitly waives his right to receive any monetary damages, costs or
fees as a result of any charge, complaint, or lawsuit filed by the Employee or
by anyone else on his behalf, except for claims for workers’ compensation.

3

 



(h)          Except as otherwise provided in paragraph (g), the Employee agrees
he will not voluntarily participate in any judicial or legal proceeding against
any of the Released Parties that in any way involves any allegations, facts or
issues that he could have raised as of the date the employment relationship
ended on November 15, 2013.

6.           Non-Liability

This Agreement is not to be construed as an admission of liability or wrongdoing
by the Company and the Company expressly denies any liability or wrongdoing in
connection with the subject matter of this Agreement.

7.           Non-Disparagement

The Employee agrees not to disparage, demean or criticize the Company, or any of
the Released Parties at any time for any reason. The Company agrees not to
disparage, demean or criticize the Employee at any time for any reason.

8.           Non-Disclosure

The Employee agrees not to discuss, publicize, describe or otherwise communicate
the terms, conditions or content of the Agreement except as otherwisise publicly
disclosed by the Company under federal securities laws.

9.           No Assignment

The Employee represents and warrants that he is the lawful owner of all matters
being settled herein and that he has not sold, pledged, assigned, conveyed or
transferred, nor attempted to sell, pledge, assign, convey or transfer, and will
not sell, pledge, assign, convey or transfer any of the matters released or
settled herein prior to the execution of this Agreement.

10.          No Waiver

No waiver by the Parties to this Agreement of any breach of any term of this
Agreement shall be construed to be, nor be a waiver of any preceding,
concurrent, or succeeding breach of the same, or any other term or provision
thereof. No waiver shall be binding unless in writing and signed by all Parties.

11.          California Law Controlling/Venue

This Agreement shall be considered to have been executed and delivered, and to
be wholly performed, in the State of California, and the rights and obligations
of the Parties shall be construed and enforced in accordance with, and governed
by, the internal, substantive laws of the State of California without regard to
the principles of the conflicts of laws thereunder. Any action to enforce the
terms of this Agreement shall be brought in an appropriate court in the State of
California.

4

 



12.          Survival

Any of the terms, covenants, representations and warranties contained in the
Agreement shall survive the execution hereof.

13.          Successors and Assigns

The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the respective Parties and their heirs, executors, administrators,
agents, representatives, successors and assigns. The Parties hereto represent
that they have the full authority to enter into this Agreement.

14.          Notices

In the event any notice or demand is required to be made in connection with this
Settlement Agreement, such notice or demand shall by U.S. Mail and email as
indicated below and shall be deemed to have been given either: (i) when mailed
to the other Party via United States Mail, certified, return receipt requested
(or any other reputable delivery service that is able to track and evidence
transmittal and delivery); or (ii) when acknowledged that it was received via
email. Notices shall be sent as follows:

 



To the Company: Save The World Air, Inc.   735 State Street, Suite 500   Santa
Barbara, CA 93101     To Cecil Bond Kyte: Cecil Bond Kyte  
____________________________   ____________________________

 

15.          Headings and Construction

The headings in this Settlement Agreement are for convenience or reference only,
and shall not be deemed to be a part hereof or to affect the meaning or
interpretation of the provisions hereof. For purposes of construction, the
Agreement shall be deemed to have been drafted by all Parties, and no ambiguity
shall be resolved against any of the Parties by virtue of his, her or its
participation in the drafting of the Agreement.

16.          Counterparts

This Agreement may be executed in counterparts, and may be executed via
facsimile transmission and/or by pdf forwarded by e-mail, and all signatures
need not appear on the same signature page of the document.

17.          Execution

Each of the Parties represents and warrants that each has read the Agreement in
its entirety and has had the opportunity to review same with counsel. Each of
the Parties further represents and warrants that he has full mental, physical,
and legal capacity to enter into and execute this Agreement. Each person
executing this Agreement represents and warrants that he has the right and power
to enter into the Agreement on behalf of the Party for whom he is representing
that he is executing.

5

 



18.          Dispute Resolution/Enforcement of Agreement

In the event that any disagreement, dispute, or claim arises between the any of
the Parties to this Agreement, which concerns this Agreement, its
interpretation, or any of the rights, duties, and/or obligations of the Parties
arising out of or related to this Agreement (“Dispute”), any and all such
Disputes shall be resolved by arbitration and the Parties specifically agree
that they are waiving the right to try any Dispute in a court of law. This
waiver is a material inducement for the Parties to enter this Agreement. Any
dispute under this Agreement shall be resolved by arbitration conducted in Los
Angeles, CA in accordance with the rules of the American Arbitration Association
(“AAA”). A single arbitrator (the “Arbitrator”) shall be chosen by mutual
agreement of the Parties. If the parties cannot agree upon the selection of the
Arbitrator, then the arbitration shall be selected pursuant to the AAA
Employment and Arbitration Rules. The arbitration shall be conducted in a single
hearing and the Arbitrator shall render his/her decision within a reasonable
time after the conclusion of the hearing. The decision of the arbitrator shall
be final and nonappealable. Judgment upon any decision rendered by the
arbitrator may be entered by any court having jurisdiction.

19.          Return of Property/Network and System Access

To the extent that the Employee may not already have done so, he will
immediately return all property belonging to the Company that he has in his
possession, custody or control, including, but not limited to, electronic,
computer or communications equipment, electronically stored information, keys,
cards, documents, records or any other property. The Employee will not access
any computer network or system of the Company, and the Employee will not delete,
erase, or in any way impair the Company’s ability to retrieve information from
any electronic or communications equipment belonging to the Company.

20.          General Provisions

(a)          Each of the Parties understands this Agreement, and the terms and
conditions contained herein, and has relied upon his or her own judgment,
belief, knowledge, understanding and expertise after careful consultation with
his own legal counsel concerning the legal effect of this Agreement and all of
the terms and conditions of this Agreement, and enters the same voluntarily.

(b)          This Agreement constitutes the entire, final and binding
understanding between the Parties with respect to the subject matter hereof. No
other statement or representation, written or oral, express or implied, has been
relied upon in executing this Agreement, and all prior discussions, statements,
and negotiations made or that have occurred prior to the date of the Agreement
are deemed merged into this Agreement, and shall not be used for any purpose
whatsoever.

(c)          If all or any provision of the Agreement is held void, unlawful or
for any reason unenforceable, the remaining portions of this Agreement will
remain in full force and effect. The void, unlawful or unenforceable clause
shall be deemed revised to the least extent possible to render it enforceable
while maintaining the essential understanding and Agreement between the parties.

6

 



(d)          This Agreement may not be amended, altered, modified or otherwise
changed in any respect except by a writing duly executed by the Parties, or
their authorized representatives.

(e)          The Parties agree to execute any and all further documents that are
necessary or required to carry out the terms or intent of the Agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

/s/ Cecil Bond Kyte

Cecil Bond Kyte

 

SAVE THE WORLD AIR, INC.

 

By: /s/ Gregg Bigger

        Greggory M. Bigger, CEO

 

 

 

 

 

 

 



7

